BLD-332                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-2238
                                       ___________

                                    SIMEON BOZIC,
                                              Appellant

                                             v.

        SECRETARY PENNSYLVANIA DEPARTMENT OF CORRECTIONS
                 ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                              (D.C. Civil No. 16-cv-01763)
                     Magistrate Judge: Honorable Maureen P. Kelly
                      ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   August 10, 2017

          Before: AMBRO, GREENAWAY, Jr., and SCIRICA, Circuit Judges

                             (Opinion filed October 16, 2017)
                                        _________

                                        OPINION*
                                        _________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Simeon Bozic appeals the Magistrate Judge’s orders dismissing his complaint and

denying his motion for reconsideration. For the reasons below, we will summarily affirm

the Magistrate Judge’s judgment.

       Bozic, a state prisoner proceeding pro se, filed a complaint in the Court of

Common Pleas of Greene County. He alleged that he was being held illegally in prison

in violation of Pennsylvania statutes as well as of the Thirteenth Amendment of the

United States Constitution. Appellee removed the matter to the United States District

Court for the Western District of Pennsylvania and filed a motion to dismiss. Bozic

opposed the motion to dismiss and filed a motion to remand his state law claims to the

Court of Common Pleas. A Magistrate Judge, sitting by consent of the parties pursuant

to 28 U.S.C. § 636(c)(1), granted Appellee’s motion to dismiss, denied Bozic’s motion to

remand, and dismissed the complaint. Bozic filed a motion for reconsideration which the

Magistrate Judge denied. He then filed a notice of appeal.

       We have jurisdiction under 28 U.S.C. § 1291. Our review of the dismissal of the

complaint for failure to state a claim is plenary, see Tourscher v. McCullough, 184 F.3d
236, 240 (3d Cir. 1999), and our review of the Magistrate Judge’s exercise of

supplemental jurisdiction over the state law claims is for an abuse of discretion. See

Bright v. Westmoreland Cty, 443 F.3d 276, 286 (3d Cir. 2006).

       In 2007, Bozic was convicted of, inter alia, first-degree murder by a jury in the

Court of Common Pleas of Philadelphia County. In March 2008, he was sentenced to the
                                             2
mandatory minimum sentence of life in prison without parole. His sentence was the

result of a bargain with the Commonwealth: if he testified against his co-defendant, the

Commonwealth would not seek the death penalty.

       In his complaint, Bozic alleged that he discovered that there was no written

sentencing order1 in his criminal case and, therefore, his confinement was illegal. He

argued that his confinement violated his Thirteenth Amendment right to be free from

involuntary servitude. He contended that Appellee was unlawfully restraining and falsely

imprisoning him in violation of Pennsylvania law.

       Normally, a state prisoner cannot bring a claim for damages for an allegedly

unconstitutional imprisonment until his conviction or sentence has been invalidated.

Heck v. Humphrey, 512 U.S. 477, 486–87 (1994).2 However, if success on the claims

would not necessarily demonstrate the invalidity of the criminal judgment, the action may

proceed. Id. at 487. To the extent that success on Bozic’s claims of unconstitutional

confinement, unlawful restraint, and false imprisonment would undermine his criminal

judgment, they are barred by Heck. But here, as discussed below, even if Bozic

successfully proved that there was no written sentencing order, his sentence and


1
  To support his allegation that there is no written sentencing order, Bozic submitted a
statement from the Records Supervisor at his prison. She stated that there was no
sentencing order in her possession, i.e., at the prison. Bozic did not state whether he
requested a copy of his sentencing order from the court that sentenced him. He simply
claimed that no such order exists.
2
  We note that in his habeas petition, which is pending in the District Court for the
Eastern District of Pennsylvania, Bozic explicitly stated that he was not raising this
claim.
                                               3
conviction would not be invalidated. Therefore, to the extent that Bozic challenges the

paperwork, or lack thereof, regarding his sentence, his claims are not barred. However,

they are meritless.

       The Thirteenth Amendment to the Constitution prohibits involuntary servitude

except as a punishment for a crime if the party was “duly convicted.” See Tourscher, 184
F.3d at 240. Bozic does not dispute that he was convicted of first-degree murder and that

the sentencing judge sentenced him to the mandatory sentence of life in prison.3 That the

Appellee does not possess a copy of a written sentencing order for Bozic, or that one does

not exist, does not make his confinement unconstitutional or unlawful. Even if we were

to decide that the failure to create a written sentencing order is an error, “[i]t is well-

established that a prisoner cannot escape punishment simply because the court committed

an error in passing sentence. Neither should one escape punishment when the error at

issue is not in the sentence itself but only in the record keeping associated with the

sentence.” Evans v. Sec’y Pa. Dep’t of Corr., 645 F.3d 650, 662 (3d Cir. 2011) (citations

omitted).


3
  Appellee submitted the certified court commitment, Bozic’s criminal docket, and the
transcripts of Bozic’s sentencing hearing. The docket indicates that on March 13, 2008,
an order was docketed imposing the sentence. The certified court commitment indicates
that Bozic was sentenced to life in prison for first-degree murder effective March 13,
2008. The sentencing transcripts reflect that the sentencing court imposed a sentence of
life in prison without parole for the first-degree murder conviction. Bozic does not
dispute the authenticity of these documents, and it was not improper for the Magistrate
Judge to consider them. See Pension Ben. Guar. Corp. v. White Consol. Industries, Inc.,
998 F.2d 1192, 1196-97 (3d Cir. 1993) (District Court may consider undisputedly
authentic document attached to motion to dismiss).
                                               4
       Although the federal claim was dismissed before trial, the Magistrate Judge did

not abuse her discretion in exercising supplemental jurisdiction over Bozic’s state law

claims. It would be unfair and inconvenient to require the Appellee to continue to litigate

Bozic’s meritless claims, and it would unnecessarily use the resources of the

Pennsylvania state courts. See 28 U.S.C. § 1367(a) (federal court has supplemental

jurisdiction over related claims forming part of the same case or controversy); Bright, 443
F.3d at 286 (if federal claims are dismissed before trial, federal court must decline

supplemental jurisdiction unless (as here) judicial economy, convenience, and fairness to

the parties justify it).

       Bozic alleged that Appellee unlawfully restrained and falsely imprisoned him in

violation of 18 Pa. Cons. Stat. Ann. §§ 2902 & 2903. However, both unlawful restraint

and false imprisonment require that the detention be unlawful. See 18 Pa. Cons. Stat.

Ann. § 2902 (one commits unlawful restraint when one “restrains another unlawfully in

circumstances exposing him to risk of serious bodily injury”); 18 Pa. Cons. Stat. Ann.

§ 2903(a) (one commits false imprisonment when one “restrains another unlawfully so as

to interfere substantially with his liberty”). Here, Appellee’s detention of Bozic is lawful,

and his state law claims fail.

       Summary action is appropriate if there is no substantial question presented in the

appeal. See Third Circuit LAR 27.4. For the above reasons, as well as those set forth by

the Magistrate Judge, we will summarily affirm the Magistrate Judge’s order. See Third

Circuit I.O.P. 10.6.
                                             5